El Juez Asociado Se. Aldbet,
emitió la opinión del tribunal.
Manuel Ocasio estableció este recurso de apelación contra sentencia condenatoria dictada contra él en virtud de una denuncia que copiada en lo necesario dice así:
“Que en octubre 21, 1920, a las 10 y 10 p. m. y en la plaza pú-blica de Peñuelas, parte del Distrito Judicial Municipal de Peñue-las, que forma parte del Distrito Judicial Municipal de Ponce, P. *532R., allí y entonces el referido acusado, Manuel Ocasio, ilegal, volun-taria y maliciosamente y mientras tomaba parte como orador en un meeting socialista que se llevaba a efecto en la plaza pública de este pueblo, se expresó, ‘que la única bandera de vergüenza en Puerto Rico era la bandera roja,’ encontrándose en dicbo momento en la referida tribuna la bandera ámericana solamente, por baber sido or-denado suspender la tal bandera roja, menospreciando con tal dicho la bandera americana que era la única que ocupaba la referida tribuna, en dicha noche.”
En el alegato escrito que nos ha presentado el apelante en apoyo de su recurso expone como motivo para que revo-quemos la sentencia y lo absolvamos que la corte sentencia-dora cometió error al desestimar la excepción perentoria que opuso a la denuncia por no exponer ésta hechos constitutivos de delito. El fiscal de este Tribunal Supremo está conforme con esta alegación.
La ley por cuya infracción se denunció y condenó al ape-lante fué aprobada en 10 de marzo de 1904 siendo su título “Ley prohibiendo y castigando la profanación de la bandera de los Estados Unidos,” y en su sección primera dispone lo siguiente:
“Sección L — Cualquier persona que con objeto de exhibir o anun-ciar, estampare, o hiciere estampar en alguna forma, alguna pala-bra, número, marca, grabado, diseño,' pintura u otro anuncio de cualquiera índole que éste fuese, en una bandera, estandarte, enseña o insignia de los Estados Unidos de América; que expusiere o hiciere exponer a la vista del público tal bandera, estandarte, enseña, o insignia en la cual se hubiere impreso, pintado o colocado en cual-quiera otra forma, o se hubiere adherido, añadido, estampado, o agre-gado alguna palabra, número, marca, grabado, diseño, pintura o anun-cio de cualquiera especie; que expusiere al público, manufacturare, vendiere, ofreciere en venta, diere o tuviere en su poder para vender, dar o para usar en alguna forma, cualquier artículo o sustancia que fuere un objeto de comercio, o un envase de mercaderías, carro o ve-hículo para el transporte de mercaderías en el cual se hubiere impreso, pintado, fijado o colocado en cualquier otra forma una representa-ción de la referida bandera, estandarte, enseña o insignia con el fin de anunciar, llamar la atención, decorar, marear o distinguir el ar-*533tíctilo o la sustancia en el cual se hubiere colocado; o que pública-mente mutilare, borrare, manchare, retare, pisoteare, vistiere de luto (excepto en casos de entierros) o menospreciare ya de palabras, ya por medio de hechos dicha bandera, estandarte, enseña o insignia, será culpable de misdemeanor y será castigado con una multa que no excederá de cien dollars, o con prisión por un período de tiempo que no excederá de treinta días, o con ambas penas a discreción del tribunal. ’ ’
Se sostiene por el apelante que la denuncia formulada contra él no le imputa el delito de profanación a la bandera de los Estados Unidos de América porque no hace referencia a ella sino a la bandera americana siendo así que hay muchas banderas americanas. Si las palabras atribuidas al apelante son de menosprecio a,la bandera de los Estados Unidos de América no dejarán de ser constitutivas de delito por el hecho de que en la denuncia no se mencione específicamente la ban-dera de los Estados Unidos de América pues en las pala-bras vertidas por el denunciado es donde ha de encontrarse la comisión del delito y no en las manifestaciones que por su cuenta haga el denunciante. Si éste no hubiera hecho esas manifestaciones no por eso dejaría la denuncia de im-putar un delito si dichas palabras son de menosprecio para la bandera de los Estados Unidos de América.
Con respecto a las palabras atribuidas al apelante sos-tiene éste que no son constitutivas de delito porque no ex-presan hecho ni acto alguno de los comprendidos en la ley que se dice infringida toda vez que no son de menosprecio para la bandera de los Estados Unidos de América, y nos cita en apoyo de su afirmación nuestras decisiones en los casos de El Pueblo v. Rivera Esbrí, 26 D. P. R. 571; El Pueblo v. Del Moral, 16 D. P. R. 653 y de El Pueblo v. Suárez, 23 D. P. R, 243.
La denuncia imputa al apelante haber dicho en un meeting que “la única bandera de vergüenza en Puerto Rico era la bandera roja.” Con estas palabras no dijo directamente que la bandera de los Estados Unidos de América no tiene *534vergüenza, pero sí indirectamente porqne claramente exclu-yen de tener vergüenza, en Puerto Rico a cualquiera otra bandera que no sea la roja, y como la bandera de los Estados Unidos de América es la de Puerto Rico desde el año 1898 tales palabras tienen que significar para toda' persona que la bandera de los Estados Unidos de América no tiene ver-güenza, y constituyen un menosprecio de dicha bandera, que es penable de acuerdo con el artículo citado. Las palabras constitutivas de ofensa o menosprecio deben ser interpreta-das en el sentido y con el significado que le darían las per-sonas que las oyeron y no es necesario que hagan la impu-tación directamente. 17 Ruling Case Law, páginas 312 y 314. De acuerdo con esta regla si alguien dijera en una reu-nión de varias personas que la única honrada de las allí reu-nidas es una persona cuyo nombre da, nadie dudaría de que en esa forma indirectamente ha dicho claramente que las demás personas de la reunión no son honradas. ■ En cuanto a las citas que ha hecho el apelante de nuestras decisiones ninguna de ellas tiene aplicación al presente caso porque las tres declaran que en la denuncia deben consignarse los he-chos constitutivos del delito y en el caso presente la denuncia dice las palabras que pronunció el apelante y que según he-mos visto son constitutivas del delito de que se le acusa por-que menosprecian la bandera de los Estados Unidos de América.
Más fuerte parece ser el argumento .que el fiscal nos pre-senta al mostrar su conformidad con el recurso del apelante fundado en que no siendo las palabras atribuidas al apelante un menosprecio directo de la bandera de los Estados Unidos de América sólo por deducción puede llegarse a la conclusión de que cometió el delito que se le imputa, deducciones que no son admitidas cuando se trata de imponer castigo a un ciudadano según nuestras decisiones en los casos de El Pueblo v. Aragón, 22 D. P. R. 797; El Pueblo v. Marini, 22 D. P. R. 11 y El Pueblo v. Grau, 29 D. P. R. 624; pero si se *535examinan con cuidado esos casos se verá que no son aplica-bles al presente porque si bien en todos ellos se ba decla-rado por este Tribunal Supremo lo que dice el fiscal, sin embargo, se refieren a que cuando el estatuto no ba creado di-' rectamente un delito no puede por deducción declararse que exista y no se refieren a que de los actos o palabras no pue-dan hacerse las deducciones que natural y lógicamente sur-gen. Así, en el caso de Aragón se trataba de un reglamento de sanidad que permitía el lavado de ropas en las casas bajo ciertas condiciones pero que no lo prohibía de un modo ter-minante y expreso, y dijimos que si bien podría decirse que de los términos en que está redactado se infiere lógicamente la prohibición, tal inferencia no puede admitirse cuando se trata de imponer castigo a un ciudadano, y citamos el caso de El Pueblo v. Paratze, 22 D. P. R. 38, en el que dijimos que ningún acto puede ser castigado como delito a no ser que esté prohibido y castigado por el estatuto y que la orde-nanza por cuya infracción se hizo la denuncia no prohíbe por sus términos ni castiga el acto imputado en la denuncia, que es puramente permisiva y no penal y no establece ni define delito alguno. En el caso de Marini lo que dijimos fué que determinando la ley ciertas circunstancias que son agra-vantes del delito de acometimiento y agresión para que la acusación imputara un delito de acometimiento y agresión grave debía expresarse claramente cuál era la circunstancia agravante que concurría al caso; y en el de Grau declara-mos que para comprender el hecho denunciado dentro de los términos de la ley por cuya infracción se le denunció había que forzar ésta y aplicarla .por extensión, procedimiento que no debe seguirse en casos criminales. Como se ve en estos tres casos se trataba de deducciones que querían hacerse de la ley, lo que no ocurre en el caso presente en que la ley claramente castiga al que con palabras menosprecie la ban-dera de los Estados Unidos de América, y lo único que hay que hacer en el presente caso es interpretar las palabras *536dichas por ol apelante para conocer si, aunque en forma in-directa, son de menosprecio para dicha bandera. Los casos que hemos examinado de State v. Halder, 13 Am. D. 738; State v. Seay, 20 Am. D. 66; Moore v. Commonwealth, 39 Am. D. 725; State v. Thurstin, 58 Am. D. 698; State v. Dale, 42 S. W. 723 y de State v. Whedbee, 67 S. W. 62, sostienen el mismo principio alegado en este caso por el fiscal pero se refieren a que las acusaciones no alegaron todos los hechos que eran necesarios para constituir el delito, los que no po-dían quedar sujetos a deducciones o conjeturas y se dife-rencian de éste en que no se trata de suplir por deducción o conjetura hechos que faltan en la denuncia sino simple-mente de interpretar las palabras pronunciadas por el ape-lante y determinar si son constitutivas de delito.
El segundo motivo del recurso alegado por el apelante fundado en que la corte inferior cometió error en la apre-ciación de la prueba tampoco es sostenible porque la prueba demostró que el apelante pronunció las palabras que se men-cionan en la denuncia, que como hemos dicho son constitu-tivas de delito, sin que el hecho de que fueran pronunciadas en ocasión reciente de haber sido prohibido gubernativamente el uso de la bandera roja destruya la existencia del delito pues por el contrario más bien demuestra la intención de menospreciar la bandera de los Estados Unidos de América por haber sido prohibido el uso de la roja, ni en ninguna otra forma aparece de la prueba la falta de intención de cometer el delito.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la vista de este caso.